     Case 2:20-cv-00426-KJD-DJA Document 87 Filed 01/07/21 Page 1 of 5



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   ERVIN MIDDLETON, JR., et al.,                            Case No. 2:20-cv-00426-KJD-DJA
 8                                           Plaintiffs,                     ORDER
 9          v.
10   BANK OF AMERICA, NA, et al.,
11                                         Defendants.
12          Presently before the Court is Defendant Wells Fargo Bank, N.A.’s Motion to Consolidate
13   Cases (#12). Plaintiff filed a response in opposition (#25) to which Defendant replied (#33).
14   Having read and considered the motion, and noting that the related case, Middleton v. NV
15   Energy, No. 2:20-cv-638-KJD-VCF, has been dismissed, the motion is denied.
16          Also before the Court is Defendant Wells Fargo Bank, N.A.’s Motion to Dismiss
17   Plaintiffs’ Complaint for Unauthorized Practice of Law (#39). Defendant Bank of America,
18   N.A., joined (#43) Wells Fargo’s motion. Plaintiff Middleton filed a response (#54) to which
19   Defendant Wells replied (#55). Plaintiff Middleton then filed an Affidavit in Support of Striking
20   Defendant’s Motion (#61).
21          Also, before the Court is Defendant HOA Collections, LLC’s Motion to Set Aside
22   Clerk’s Entry of Default (#80). Plaintiff Middleton filed a response in opposition (#84) to which
23   Defendant HOA replied (#85). Having read and considered the motion, the Court finds
24   insufficient service for failure to serve the complaint with the summons--Plaintiffs’ process
25   servers affidavit stated that they had served the “Summons” with no reference to the complaint.
26   Therefore, the motion to set aside default is granted.
27          Finally, before the Court is Defendant Wells Fargo’s Motion to Sanction Ervin
28   Middleton, Jr. as a Vexatious Litigant (#66). Plaintiff filed a response (#70) which the Court will
     Case 2:20-cv-00426-KJD-DJA Document 87 Filed 01/07/21 Page 2 of 5



 1   construe as opposition to the motion. Defendant Wells then filed a response (#73) in support of
 2   its motion.
 3   I. Background
 4          Pro se Plaintiff Ervin Middleton, Jr. (“Middleton”) is a serial filer of lawsuits. He has a
 5   long and unsuccessful history of litigation in this and other courts. Beginning in the second half
 6   of 2012, Middleton began an unprecedented streak of filing lawsuits. He filed two (2) small
 7   claims actions in Henderson Justice Court in 2012. He has filed thirteen (13) separate lawsuits in
 8   the Eighth Judicial District Court since 2012. He filed thirty-seven (37) cases in Nevada federal
 9   court and another sixty-four (64) separate small claims matters in Las Vegas Justice Court in that
10   time. This is the sixth action against Wells Fargo since 2015. Plaintiff filed a seventh action
11   against Wells Fargo in Case No. 2:20-cv-638 which the Court dismissed for Plaintiff’s failure to
12   abide by the rules of the Court and for being a vexatious litigant.
13          On May 19, 2015, Middleton and his wife, Ann Gates Middleton, filed suit against Wells
14   Fargo in this Court, alleging causes of action under TILA, and seeking to rescind their home
15   loan. See 2:15-cv-943. The Court granted Wells Fargo’s motion to dismiss in its entirety. (Order,
16   Request for Judicial Notice (“RJN”) Ex. D, filed on May 11, 2020 as ECF No. 14 in 2:20-cv-
17   00638-KJD-VCF) Following their voluntary dismissal of the appeal, the Middletons filed a
18   number of meritless post-judgment motions, each of which was denied. On August 18, 2015,
19   Merchants Bonding Company filed suit against the Middletons in Clark County District Court,
20   relating to a claim pertaining to notary bond. See A-15-723271-C. The Middletons then filed a
21   third-party complaint naming Wells Fargo based on the exact same transaction and set of facts as
22   the prior federal action and sought quiet title to his property, even though he had defaulted on his
23   mortgage. The court dismissed all of the Middletons’ claims based on claim preclusion. (Order
24   Granting Wells Fargo Bank, N.A.’s and Mortgage Electronic Registration Systems, Inc.’s
25   Motion to Dismiss Third-Party Complaint and Motion to Strike Amended Third Party
26   Complaint, RJN Ex. E.)
27          Undeterred by his losses in federal and state courts, Middleton filed a new suit against
28   Wells Fargo on the same basis. On June 2, 2017, Middleton filed an “Action for Trespass” in



                                                     -2-
     Case 2:20-cv-00426-KJD-DJA Document 87 Filed 01/07/21 Page 3 of 5



 1   state court naming several defendants and added Wells Fargo as a defendant on September 15,
 2   2017. See A-17-756296-C. The court dismissed the action based on claim preclusion. (Order
 3   Granting Wells Fargo Bank, N.A.’s Motion to Dismiss Plaintiff’s 2nd Amended Cause of Action
 4   for Trespass on the Case, RJN Ex. F.) Middleton filed a subsequent action in state court on May
 5   4, 2018 against Wells Fargo, asserting a claim of adverse possession in his quest to keep the
 6   property without payment. See A-18-773981-C. Those claims were also dismissed on the basis
 7   of claim preclusion. (Order Granting Wells Fargo Bank, N.A.’s Motion to Dismiss Plaintiff’s
 8   Amended Complaint, RJN Ex. G.)
 9          On January 24, 2019, Middleton brought yet another complaint against Wells Fargo
10   stating Middleton’s intent to “register judgment” and establishing “Judgment in Estoppel,” but
11   failing to identify or even infer the judgment to which he refers. See 2:19-cv-00348-APG-VCF.
12   This Court granted Wells Fargo’s motion to dismiss, with leave for Middleton to file an amended
13   complaint. (Order Resolving Pending Motions, RJN Ex. H.) Middleton failed to do so and this
14   Court dismissed Middleton’s fifth litigation against Wells Fargo on September 9, 2019. (Order
15   Dismissing Case, RJN Ex. I.)
16          In this action, on March 18, 2020, Middleton brought his sixth lawsuit against Wells
17   Fargo, including his wife, Rosalinda R. Trajano, Tanita King and Robert Koellmer as Plaintiffs,
18   as well as naming numerous other lenders and debt collectors as defendants. Plaintiff is not a
19   licensed attorney, yet purports to represent at least four of the Plaintiffs under a “power of
20   attorney [.]”
21   II. Motion to Dismiss Complaint for Unauthorized Practice of Law
22          Only a licensed attorney in the State of Nevada can practice law and represent a client in
23   state or federal court. Guerin v. Guerin, 993 P.2d 1256, 1258 (Nev. 2000) (citing Nev. Rev. Stat.
24   § 7.285); Martinez v. Eighth Jud. Dist. Ct., 729 P.2d 487, 488 (Nev. 1986) (citing Supreme Court
25   Rule 77; Nev. Rev. Stat. § 7.285); see also Supreme Court Rules 42–72. “[T]he practice of law is
26   implicated whenever a person is faced with a legal issue that cannot be handled by resort to
27   routine forms or customs, and when the person makes the decision not to rely on his or her own
28   judgment but to obtain assistance from someone else, a stranger to the situation.” In re Discipline



                                                     -3-
     Case 2:20-cv-00426-KJD-DJA Document 87 Filed 01/07/21 Page 4 of 5



 1   of Lerner, 197 P.3d 1067, 1072 (2008). “Examples of such activities include evaluating legal
 2   claims, filing documents, and appearing in court on behalf of someone else.” Handley v. Bank of
 3   America, Case No. 2:10-cv-01644-RLH-PAL, 2010 WL 4607014, *1 (D. Nev. Nov. 4, 2010),
 4   citing Lerner, 197 F.3d at 1072.
 5           Although Plaintiff Ervin Middleton, Jr. may represent himself in court, he is not a
 6   licensed attorney in the State of Nevada and, therefore, is not permitted to represent other
 7   persons in Nevada courts. Salman v. Newell, 885 P.2d 607, 608 (Nev. 1997), citing Supreme
 8   Court Rule 44; Martinez, 729 P.2d at 488, citing Supreme Court Rule 77 and Nev. Rev. Stat.
 9   7.285. Nevertheless, Plaintiff purports to represent Plaintiffs Ann Gates Middleton, Tanita King,
10   Robert John Koellmer, and Rosalinda R. Trajano in this action, claiming, without proof, that
11   these individuals have given him power of attorney. (See Am. Compl, ECF No. 4.) “The power
12   of attorney defined in NRS Chapter 162A does not circumvent NRS 7.285’s prohibition on the
13   unauthorized practice of law.” Bailey v. Harris, Case No. 2:15-cv-02279-JAD-GWF, 2017 WL
14   2380169, *1 (D. Nev. May 31, 2017); Handley, 2010 WL 4607014 at *2.
15           Therefore, the Court must grant Defendant Wells Fargo’s motion to dismiss because
16   Nevada law clearly prohibits Middleton, a non-attorney, from representing any party in this
17   action and Plaintiffs cannot delegate their right to self-representation in this matter under SCR 44
18   to another person who is not a licensed attorney, even under grant of a power of attorney. See
19   Handley, 2010 WL 4607014 at *2. Further Middleton has not defended himself by filing points
20   and authorities supporting his representation of all the plaintiffs. Merely arguing, falsely, that
21   Defense counsel are not licensed attorneys does not support his burden. Accordingly, the
22   complaint is dismissed without prejudice subject to Middleton’s limitation on filing new
23   complaints without prior authorization of the Court. 1
24   III. Motion to Sanction Defendant as a Vexatious Litigant
25           As just noted by the Court, it has already deemed Defendant a vexatious litigant. The
26   same sanction the Court applied in Middleton v. NV Energy applies in this action. The Court
27
28           1
              The Court notes that it has found Middleton to be a vexatious litigant, see Middleton v. NV Energy, 2:20-
     cv-00638-KJD-VCF, Doc. No. 35 (D. Nev. January 7, 2021).


                                                           -4-
     Case 2:20-cv-00426-KJD-DJA Document 87 Filed 01/07/21 Page 5 of 5



 1   carefully reviewed each of the six other actions Middleton has filed against Wells Fargo. Further,
 2   the Court reviewed in detail the thirty-seven other cases Middleton has filed in federal court,
 3   citations may be found attached to Wells Fargo’s Motion to Sanction Ervin Middleton, Jr. as a
 4   Vexatious Litigant, Doc. No. 66, Exhibit A. The Court takes judicial notice of the dockets in
 5   those cases and particularly the findings of those courts. See Wells Fargo Bank, N.A.’s Reply in
 6   Support of Motion to Sanction, Doc. No. 73, Exhibit 1- Court Orders. No prior sanction imposed
 7   on Middleton has kept him from filing serial lawsuits, alleging the same facts against the same
 8   defendants. Accordingly, the Court grants the motion to sanction Middleton, dismisses his claims
 9   in this action with prejudice and sustains its prior ruling preventing Middleton from filing a new
10   complaint without prior authorization of the court. See Delong v. Hennessey, 912 F.2d 1144 (9th
11   Cir. 1990).
12   IV. Conclusion
13          Accordingly, IT IS HEREBY ORDERED that Defendant Wells Fargo Bank, N.A.’s
14   Motion to Consolidate Cases (#12) is DENIED as moot;
15          IT IS FURTHER ORDERED that Defendant Wells Fargo Bank, N.A.’s Motion to
16   Dismiss Plaintiffs’ Complaint for Unauthorized Practice of Law (#39) is GRANTED;
17          IT IS FURTHER ORDERED that Defendant HOA Collections, LLC’s Motion to Set
18   Aside Clerk’s Entry of Default (#80) is GRANTED;
19          IT IS FURTHER ORDERED that Defendant Wells Fargo’s Motion to Sanction Ervin
20   Middleton, Jr. as a Vexatious Litigant (#66) is GRANTED;
21          IT IS FURTHER ORDERED that the Clerk of the Court enter JUDGMENT for
22   Defendants and against Plaintiffs;
23          IT IS FURTHER ORDERED that all other outstanding motions are DENIED as moot.
24          DATED this 7th day of January 2021.
25
                                                               ______________________________
26
                                                               The Honorable Kent J. Dawson
27                                                             United States District Judge

28



                                                    -5-
